DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/26/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hawker et al. (GB 8628662), hereinafter, Hawker.
Regarding claim 1, Hawker discloses a dual element time-of-flight diffraction (TOFD) transducer assembly (see:  para. 4 " ... provided an apparatus for performing ultrasonic time-of-flight diffraction (TOFD) ... a second probe carrier connected to the frame”) for use in detecting a microscopic anomaly in a test piece, (01 para. 1 "inspection of under­water objects.", para. 8 "Figure 4 shows diagrammatically some wave paths in a cracked object during TOFD inspection” the transducer assembly comprising: transducer elements (01 para. 4 "and two ultrasonic transducers  
comprising a damped first transducer element (01 para. 4 "damping means utilizing the water to oppose the sliding motion;", para. 7 "Desirably means are provided to adjust the degree of damping having a central frequency between approximately 5MHz and 20MHz configured to transmit ultrasonic signals to the test piece, and a damped second transducer element having a central frequency between approximately 5MHz and 20MHz configured to receive diffracted ultrasonic signals from the test piece, (01 para. 15 "The transmitting transducer 106 is arranged, when energized, to transmit a brief pulse of ultrasonic compression waves of frequency 10 MHz ... The receiving transducer 108 is spaced apart from the transducer 106 along the surface of the object, and is arranged to detect ultrasonic waves which have propagated through the object ... the pulse is so brief however that waves are generated over a broad frequency range, the lower frequency waves (down to about 2 MHz)" wherein the first and second transducer elements are housed within a common housing and have a maximum probe centre spacing (PCS) of approximately 50mm, the housing also forming part of the transducer assembly. (01 para. 10 "Cables 48 and 50 are connected to ultrasonic transducers 106 and 108 carried by the probe carriers 26 and 34.", para. 14 "The two probe carriers 26 and 34 as mentioned above locate two identical ultrasonic transducers, 106 and 108 respectively, which are inclined to the vertical. The carriers 26 and 84 are of ultrasonically respectively, which are inclined to the vertical. The carriers 26 and 84 are of ultrasonically absorbent plastic such as polyethylene to shield the transducers 106 and 108 from stray signals. Each transducer 106 and 108 has an active face of diameter 6.35 mm. In the description below transducer 106 is described as the transmitting transducer and transducer 108 as the receiving transducer, but it should be understood that these roles may equally well be reversed.". Although Hawker does not specifically teach of the common housing and the specified PCS, a person of ordinary skill in the art (POSITA) with the common general knowledge would know that these are both obvious design decisions.) 
Claims 19 and 24 are made obvious by the combination of Hawker and the common general knowledge as well because Hawker discloses an electrical connection between the transducers in para. 18 " ... are received by the transducer 108. The corresponding electrical signals are amplified by the head amplifier 110 and the amplifier 112 and impedance-matched to the digitizer 114. The digitizer 114 is controlled by the delay module 102 to commence operation at a pre-set time after excitation of the transducer 106, and digitizes the amplified signals at a frequency of at least 20 MHz.". Although the exact coupling design specified by claims 19 and 24 is not recited word for word in Hawker, a POSIT A with the common general knowledge would have been a matter of design choice for coupling the assembly similarly as recited in the claims. 
Claim 25 further introduces elements that are also disclosed by the combination Hawker and the CGK. Using the wording of claim 25, Hawker and the CGK disclose: 
Provide the transducer assembly with electrical drive signals for conversion by the transducer assembly into the ultrasonic signals to be transmitted into the test piece, (01 para. 18, 15) receive electrical output signals derived from diffracted ultrasonic signals converted by the transducer assembly, (see: para. 22 "Thirdly and fourthly, compression waves incident on the crack 122 are diffracted in all directions by each end of the crack 122; diffracted waves 133 and 134 propagate towards the transducer 108. 
analyse the received electrical output signals with respect to the electrical drive signals to determine the anomaly of the test piece, and (01 para. 23 "By repeating the measurements with one or both transducers 106 and 108 in different positions in the same plane, a second elliptical locus is defined for each crack tip, and the point of intersection of the two corresponding loci determines the location of the tip of the crack 122. Thus, the method enables the position, orientation and size of the crack 122 to be determined; output data relating to the anomaly of the test piece (see: par. 18 "the computer 100 then averages groups of thirty-two successive signal transients received from the digitizer 114, and these averaged transients are stored, and can be displayed either in A-scan or B-scan format on the display screen 116. Claim 25 further introduces elements that are also disclosed by the combination of Hawker and the common general knowledge.
Using the wording of claim 25, Hawker and the common general knowledge disclose provide the transducer assembly with electrical drive signals for conversion by the transducer assembly into the ultrasonic signals to be transmitted into the test piece, (see: para. 18, 15) receive electrical output signals derived from diffracted ultrasonic signals converted by the transducer assembly, (see: para. 22 "Thirdly and fourthly, compression waves incident on the crack 122 are diffracted in all directions by each end of the crack 122; diffracted waves 133 and 134 propagate towards the transducer 108; analyse the received electrical output signals with respect to the electrical drive signals to determine the anomaly of the test piece, and (see: para. 23 "By repeating the measurements with one or both transducers 106 and 108 in different positions in the same plane, a second elliptical locus is defined for each crack tip, and the point of intersection of the two corresponding loci determines the location of the tip of the crack 122. Thus, the method enables the position, orientation and size of the crack 122 to be determined. output data relating to the anomaly of the test piece (see: para. 18 "the computer 100 then averages groups of thirty-two successive signal transients received from the digitizer 114, and these averaged transients are stored, and can be displayed either in A-scan or B-scan format on the display screen 116. 
Regarding claims 2-18, 20-23, they are fully disclosed in the combination of Hawker and common general knowledge.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861